Citation Nr: 0210421	
Decision Date: 08/23/02    Archive Date: 08/29/02

DOCKET NO.  95-07 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a back disability claimed to have been incurred or 
aggravated as a result of Department of Veterans Affairs (VA) 
medical treatment during a halfway house hospitalization from 
May 22, 1991, to November 5, 1991.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel



INTRODUCTION

The veteran had active duty from February 1971 to February 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee. 

This case was previously before the Board in March 1998 and 
August 1999 when it was remanded for additional development.  
The requested development has been completed to the extent 
possible and the Board proceeds with its review of the 
appeal.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran was under treatment at a VA facility from May 
22, 1991, to November 5, 1991.

3.  Prior to his treatment, the veteran had a low back 
disorder with episodic low back pain aggravated by physical 
exertion.

4.  At the time of his discharge from the halfway house, the 
veteran had a low back disorder with low back pain aggravated 
by physical exertion.

5.  The veteran's low back disability did not undergo an 
increase while he was under treatment at the VA halfway 
house.

6.  The veteran did not sustain an injury to his back while 
under VA treatment.


CONCLUSION OF LAW

Entitlement to disability compensation pursuant to 38 
U.S.C.A. § 1151 (West 1991) for a back disability as 
additional disability claimed to be the result of Department 
of Veterans Affairs treatment from May 22, 1991 to November 
5, 1991 is not warranted.  38 U.S.C.A. §§ 1151 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.358 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran contends that he injured his back on August 13, 
1991 during his stay in a VA halfway house for substance 
abuse treatment at the VA Medical Center (VAMC) in 
Murfreesboro, Tennessee from May 22, 1991 to November 5, 
1991.  He explained in his original application for benefits 
that the injury occurred while lifting weights with little or 
no supervision.  Records from East Ridge Community Hospital 
show that prior to his treatment at the halfway house, the 
veteran injured his back when he fell six weeks prior to 
November 1984 and landed on his right hip.  He denied any 
previous injury to his back.  A myelogram and CT scan showed 
strong evidence of a herniated disc at the L-4, L-5 level.  A 
large posterior spur was identified projecting from the 
superior corner of S-1 with a significant protrusion into the 
spinal canal at that level.  He was treated conservatively.  
The final diagnosis was of a herniated lumbar disc.  

VA outpatient treatment records show treatment in August 1990 
for modest low back pain for the last 3 to 4 days.  There is 
a notation that he had lifted weight.  

Shortly after the veteran's admission to the VA halfway 
house, a June 14, 1991 treatment note shows that he was seen 
for left groin pain of approximate three days duration.  
Physical examination was negative for groin or hip 
disability.  On August 13, the veteran was treated for left 
lower quadrant pain that started around 9 p.m. but became 
worse the next morning.  He reported a similar episode 2 
months ago.  The assessment was muscle strain.  The treatment 
plan included no weight lifting for 7 days.  On August 15, 
the veteran was evaluated for initial patient education.  For 
exercise therapy, his goal was general reconditioning, and he 
had been authorized unlimited gym and swim, for one hour, 
Monday through Thursday, optional on Friday.  On evaluation 
of the veteran and review of his medical records, it was 
noted that there were no physical limitations to document at 
this time.  It was further noted that the veteran was well 
aware of his treatment program and safety measures and 
understood them quite well.  His goal was noted to be a 10 
percent reduction in weight and a 50 percent increase in 
duration of exercise over the next 40 days or less.

On September 23, a Monday, the veteran was seen with a 
history of low back pain with onset on Friday at 9 p.m.  He 
reported that it was the first time in about two years and 
that he had been playing basketball.  He gave a history of a 
ruptured disc 10 years ago with hospitalization.  On 
September 24, he began working in a housekeeping job at the 
Tennessee State Nursing Home.  A treatment note that day 
indicates that he reported that he could no longer attend the 
gym and swim program because of full-time employment.  It was 
indicated that he had attended on a regular basis; was alert, 
active, and participated well in his prescribed program.  He 
was discharged from the exercise therapy program due to his 
employment.  A September 27 psychology service treatment note 
indicates that the veteran was adjusting well to his 
employment in housekeeping.

On October 3, the veteran was seen for a recurrence of the 
same back pain complained of on September 23.  The report of 
his treatment notes that there had been "no trauma."  
Examination showed his gait was normal, but there was 
tenderness to palpation of the lumbosacral region.  X-ray 
examination revealed moderate degenerative bone and joint 
disease.  There were no further reports of treatment for his 
back through the date of his discharge from the halfway house 
on November 5.  

On December 6, the veteran was seen for complaints of low 
back pain for three months.  He was referred with a remote 
history of a slipped disc.  There was no radiating pain down 
to his lower extremities, and no history of numbness or 
weakness.  He complained of increased stiffness after 
prolonged sitting.  The diagnosis was degenerative joint 
disease of the lumbosacral spine and he was given 
instructions on low back exercises.  

The veteran was not treated again until February 1992 when he 
was seen with a history of low back pain for several months, 
getting worse, assessed as osteoarthritis of the spine.  He 
gave a history of falling and hurting his "tailbone area" 
in 1979 while working for the fire department.  In March 
1992, he was again treated for back pain with radiation down 
the right leg.  He was subsequently referred to neurology and 
underwent a lumbar myelogram and CT scan which indicated a 
lateral defect at L5-S1 with compression on the right S1 
root.  In May 1992 he was admitted for a lumbar laminectomy 
for disk and foraminal stenosis and herniated nucleus 
pulposus.

In an August 1992 VA pain questionnaire, the veteran reported 
a history of back and leg pain that began in September 1990.  
It also shows that the veteran was unable to work due to a 
back injury incurred in 1985.  In a January 1993 VA Agent 
Orange examination, the veteran reported a history of 
exploratory surgery for a gunshot wound to the back in 1972.

Social Security Administration (SSA) records show that the 
veteran filed a claim for unemployability in June 1992, 
alleging that he became unable to work in March 1992 due to 
back and leg pain.  The veteran was awarded disability 
benefits from June 1992 to June 1993.  The Social Security 
records do not refer to a back injury sustained during the 
veteran's VA halfway house admission in 1991.

The RO requested a report on the veteran's claimed back 
injury from the VAMC in Murfreesboro, the location of the 
halfway house where he was a resident.  Although a full 
report of the facts and circumstance was requested, an 
October 1993 response only concluded that there was no 
evidence of negligence on the part of VA staff and no fault, 
error, carelessness or lack of proper skill on the part of VA 
during the veteran's period of residence at the halfway 
house.

In an April 1998 statement, the veteran indicated that he did 
not hurt his back in a basketball game and that his back 
injury was the result of lifting weights in August 1991.  

In March 1998, the Board remanded this case to the RO, in 
part, to obtain a medical opinion on whether the veteran 
incurred or aggravated a low back disability as a result of 
injury sustained in conjunction with VA medical treatment 
during his halfway house residence in 1991.  In a July 1998 
VA examination, the veteran complained that he had constant 
aches in his low back and leg with a history of injuring his 
back while in the VA hospital while lifting weights.  He 
complained that his back constantly ached after standing for 
10 to 15 minutes.  The diagnosis was degenerative disc 
disease of the lumbar spine with radiculopathy.  Regarding 
the question posed by the Board's remand, the examiner noted 
the following:

As best I can tell, I feel that this is 
all related to his original injury and 
related to the injury in 1970-1972.  It 
is difficult for me to ascertain as to 
whether this is likely as not resulting 
in additional disability because I do not 
have sufficient records to document 
exactly what happened.  There seems to be 
a great deal of variation in exactly what 
the documented circumstances were.

The history provided by the veteran was that he had been in 
the service from 1970 to 1972, however, the "original 
injury" was not identified either by the examiner or through 
the veteran's history as noted by the examiner.  

In October 1998, the veteran was treated for low back pain.  
In November 1998, records show that the veteran was recently 
involved in a motor vehicle accident producing pain in the 
right buttock, back and down the right leg, but he did not go 
to the emergency room.  

In August 1999, the Board again remanded the veteran's claim 
with instructions that the claims file be returned to the 
examiner for clarification of his opinion.  The veteran was 
examined again in December 1999 and reported increased pain 
in the lumbar region.  X-ray examination indicated moderate 
to severe degenerative disease of the lumbar spine.  The 
impression was degenerative disk disease of the dorsal-lumbar 
spine.  In an addendum to this examination, the examiner 
noted the following:

It should be noted that this is an 
additional impairment to his low back as 
a result of injury he [sustained] in the 
VA hospital.  It is not coincidental but 
is a direct result of injury.  It appears 
that there most likely was not sufficient 
supervision to help the patient gauge the 
amount of activities that he should 
engage in.  I feel that this [is] 
directly related to his injury in the VA 
[hospital].  It does not appear to be 
pre-existing.  It may have been an 
aggravation of a pre-existing problem but 
it was not a pre-existing situation. 

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991); 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002).  In this case, the veteran was notified in a March 
2002 supplemental statement of the case of the general 
provisions of the VCAA.

VA issued regulations to implement the VCAA in August 2001, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b), which is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  After 
the veteran filed his claim the RO advised him of the 
information and evidence that would support his claim.  The 
record also shows that the veteran was notified in the 
January 1995 rating decision of the reasons and bases for the 
denial of his claim, and that he was further notified of this 
information in the February 1995 statement of the case, and 
supplemental statements of the case issued in February 1997, 
January 1999, July 2000, and March 2002.  Thus, the Board 
finds that VA has complied with VA's notification 
requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The RO has 
obtained all records of the veteran's treatment by VA during 
the period he was residing at the VA halfway house, which 
appear to be complete, as well as all records of the 
veteran's treatment prior and subsequent to this period with 
the exception of private records of treatment for his back 
from 1979.  These records were noted by the provider to have 
been destroyed; however, the veteran has not shown how these 
records dating over 10 years prior to his VA halfway house 
residence would have been relevant to the veteran's claim 
where the issue is incurrence or aggravation of injury during 
his treatment by VA in 1991.  Complete records have also been 
obtained from the Social Security Administration.  VA 
provided the veteran examinations in July 1998, and again in 
December 1999.  VA has made every attempt to verify the 
incident claimed by the veteran to have caused a back injury.  
In addition to obtaining all of his records of treatment 
during this period, the RO contacted the veteran for a more 
detailed explanation of the circumstances surrounding the 
incident, which was provided in an August 1996 and a February 
1997 statement.  The RO also contacted the VAMC where the 
halfway house is located for a report of the facts and 
circumstances surrounding the alleged injury which was 
received in October 1993.  As the report did not detail the 
facts and circumstances of the alleged injury as requested, 
the RO tried again with more detailed requests in April and 
June 1998; however, no response was received to these 
requests.  As it appears that further requests of the VAMC to 
detail the facts of the alleged injury over 10 years ago 
would be futile, and all contemporaneous medical records are 
on file, no further development is necessary on this issue.  

Neither the veteran nor his representative has identified any 
available unobtained evidence that might aid his claim or 
that might be pertinent to the bases of the denial of the 
claim.  The Board further notes that the veteran and his 
representative were afforded ample opportunity to present 
evidence and argument in support of his claims.  There is 
sufficient evidence of record to decide the claim, and VA has 
satisfied its duties to notify and to assist the veteran.

Legal Criteria - Establishing Entitlement under 38 U.S.C.A. 
§ 1151

As amended, 38 C.F.R. § 3.358(a) provides that compensation 
is payable, under 38 U.S.C.A. § 1151 as if service-connected, 
where there is additional disability resulting from a disease 
or injury or an aggravation of an existing disease or injury 
suffered as a result of hospitalization, medical or surgical 
treatment, or examination.  

In pertinent part, 38 U.S.C.A. § 1151 provides that:

Where any veteran shall have suffered an 
injury, or an aggravation of an injury, 
as the result of hospitalization, medical 
or surgical treatment,...and not the 
result of such veteran's own willful 
misconduct, and such injury or 
aggravation results in additional 
disability..., disability or death 
compensation...shall be awarded in the 
same manner as if such disability, 
aggravation, or death were service-
connected.  

Under 38 C.F.R. § 3.358(b) in determining that additional 
disability exists, the following considerations will govern: 

(1) The veteran's physical condition immediately prior 
to the disease or injury on which the claim for 
compensation is based will be compared with the 
subsequent physical condition resulting from the 
disease or injury, each body part involved being 
considered separately. 

(ii)  As applied to medical or surgical treatment, 
the physical condition prior to the disease or 
injury will be the condition which the specific 
medical or surgical treatment was designed to 
relieve. 

(2) Compensation will not be payable under 38 U.S.C. 
1151 for the continuance or natural progress of 
disease or injuries for which the training, or 
hospitalization, etc., was authorized. 

Under 38 C.F.R. § 3.358(c) in determining whether such 
additional disability resulted from a disease or an injury or 
an aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, the following considerations will 
govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or 
injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith. 

(2) The mere fact that aggravation occurred will not 
suffice to make the additional disability compensable 
in the absence of proof that it resulted from disease 
or injury or an aggravation of an existing disease or 
injury suffered as the result of training, 
hospitalization, medical or surgical treatment, or 
examination. 

(3) Compensation is not payable for the necessary 
consequences of medical or surgical or examination 
properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  

38 C.F.R. § 3.358(c) (2001).

Historically, in Gardner v. Derwinski, 1 Vet. App. 584 
(1991), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") 
invalidated the negligence provision in 38 C.F.R. 
§ 3.358(c)(3), a section of the regulation implementing 
38 U.S.C.A. § 1151 (formerly § 351), on the grounds that that 
section of the regulation, which included an element of 
fault, did not properly implement the statute.  Subsequently, 
the Court's Gardner decision was affirmed by the United 
States Court of Appeals for the Federal Circuit (Court of 
Appeals) in Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), 
and subsequently appealed to the United States Supreme Court 
(Supreme Court).  On December 12, 1994, the Supreme Court 
issued its decision in Gardner, affirming the decisions of 
the Court of Veterans Appeals and the Court of Appeals.  
Brown v. Gardner, 115 S. Ct. 552 (1994).  

Since that decision, determinations of disability under 
§ 1151 have involved a two-step process.  First the veteran 
had to show additional disability.  Second, the veteran had 
to show causation, i.e., that the additional disability was 
the result of VA treatment.  More recently, Congress sought 
to reimpose a component of fault to the causation element of 
§ 1151 by passage of the 1997 VA/HUD Appropriations Act, 
section 422(a) of Pub.L. No. 104-204, 110 Stat. 2926 (1997).  
Added to the requirement of an increased disability was the 
requirement that "the proximate cause of the disability or 
death was (A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of [VA] in furnishing the hospital care, medical or surgical 
treatment, or examination; or (B) an event not reasonably 
foreseeable . . ."  38 U.S.C.A. § 1151(a)(1) (West 1991 & 
Supp. 2001).  Congress specifically limited application of 
the revised provisions of § 1151 to those claims filed on or 
after October 1, 1997.

A Precedent Opinion of the VA Office of General Counsel 
addresses the circumstances in which injuries suffered during 
recreational activities, such as basketball, may be 
considered to be the "result of hospitalization" for 
purposes of establishing entitlement to benefits under 
38 U.S.C.A. § 1151.  Factors for consideration include the 
extent to which participation in the activity is required or 
encouraged by VA, and the extent to which VA manages or 
controls the activity.  VAOPGCPREC 7-97, 21 (Jan. 29, 1997).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).
Analysis

Initially, the Board notes that the veteran's claim for 1151 
benefits was filed in November 1993.  As such, it will be 
decided under the prior version of the law without any 
requirement that the veteran show fault on the part of VA to 
prevail in his claim for benefits.  In this regard, the Board 
notes that the RO has persisted in misstating the law despite 
two remands from the Board stressing that fault, 
foreseeability, or any other matter involving medical 
negligence was not at issue.  However, it is clear from the 
March 2002 supplemental statement of the case that the RO 
continued to deny the veteran's claim for 1151 benefits 
because of the absence of causation, i.e., that the evidence 
failed to establish that VA treatment was the proximate cause 
of any additional disability, a requirement unchanged by the 
Court's decision in Gardner, supra, and the changes to 
38 U.S.C.A. § 1151 mandated by the 1997 VA/HUD Appropriations 
Act.  The RO never reached the fault element in denying the 
veteran's claim.  

In this case, the veteran is claiming that as a result of his 
treatment by VA at a halfway house, which included physical 
therapy, he injured his back while lifting weights, and his 
back is now worse than it was before his treatment by VA.  
The determinative issues are therefore (1) whether there is 
any additional disability and, if so, (2) whether such 
additional disability was the result of his VA treatment.  

The applicable regulations state that when making a 
determination of whether additional disability exists as a 
result of VA medical or surgical treatment, the veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition.  38 C.F.R. § 3.358 
(b)(1).  Prior to his admission to the halfway house, the 
record shows that the veteran had an injury to his back in 
1984 resulting in a diagnosis of a herniated lumbar disc.  He 
was treated one year prior to his admission to the halfway 
house for a complaint of modest low back pain for 3 to 4 
days, caused by lifting weight.  Therefore, the evidence 
shows that at the time of his admission, the veteran had a 
history of preexisting lumbar disc disease with episodic low 
back pain aggravated by lifting weights.

Shortly after his admission he was treated for muscle strain 
in the left groin and instructed not to lift weights for 7 
days.  On August 15, 1991, he was evaluated for his 
participation in an exercise therapy program at the halfway 
house.  The assessment was that there were no physical 
limitations to document at this time.  On September 23, he 
was treated for complaints of low back pain, with onset about 
3 days prior.  Two weeks later, he was treated for a 
recurrence of the same back pain and the diagnosis was 
moderate degenerative bone and joint disease.  One month 
following his discharge from the halfway house, he was 
treated on December 6 for a complaint of low back pain and 
given instructions on low back exercises.  He was not treated 
again until February 1992 when he was seen with a history of 
low back pain for several months, getting worse, assessed as 
osteoarthritis of the spine.  Based on the preceding, the 
Board finds that at the time of the veteran's discharge, the 
description of his low back disorder is essentially the same 
as when he was admitted to the halfway house.  That is, he 
had episodic low back pain aggravated by physical exertion.  
Notwithstanding the fact that he was initially diagnosed with 
degenerative bone and joint disease while he was a patient at 
the halfway house, there is no medical evidence to show that 
this condition was not preexisting and coexistent with his 
lumbar disc disease already diagnosed, particularly since the 
record shows a history of prior strenuous activity, including 
working as a fireman, and weight lifting.  

The Board has considered the statements of the VA medical 
examiner who was asked to examine the veteran and comment on 
whether there was additional disability; however, the Board 
finds these statements both contradictory and speculative, 
and therefore not probative to resolving this question.  In 
the July 1998 examination, the examiner stated that it was 
difficult to ascertain whether there was additional 
disability because there were not sufficient records to 
determine exactly what happened.  Although not noted in the 
examination, the record shows that the claims file was 
forwarded to the examiner, and he reviewed the contents.  
This is apparent from his comment that "[t]here seems to be 
a great deal of variation in exactly what the documented 
circumstances were [regarding his claimed injury]."

Following a remand by the Board, the same examiner was asked 
to examine the veteran again and provide some clarification 
of his opinion.  Following an examination in December 1999 in 
which the examiner diagnosed degenerative disc disease of the 
dorsal-lumbar spine, the examiner in a May 2000 addendum 
wrote "[i]t should be noted that this is an additional 
impairment to his low back as a result of injury he sustained 
in the VA hospital."  However, there is no evidence to 
support this conclusion.  The examiner does not refer to 
basic medical principals in support of this conclusion, nor 
to any specific injury in the medical records.  It appears 
that the examiner is merely repeating the questions posed by 
the Board in the August 1999 remand and answering in the 
affirmative without providing any scientific basis for his 
conclusions, or specifically referencing the veteran's 
disorder.  As such, these conclusions are no more than 
speculative.  This is particularly evident in the stark 
contrast between his earlier assessment that additional 
disability was difficult to ascertain because there were not 
sufficient records to determine what happened, and his later 
bare statement that there is additional disability as a 
result of the injury the veteran sustained in the VA 
hospital.  In the intervening time between the two 
examinations, the only records added to the claims file are 
current records of treatment.  The examiner did not have any 
additional records on hand relevant to the veteran's medical 
condition in 1991 on which to base his conclusion.  As such, 
the statements by the VA examiner have no probative value in 
determining whether there was additional disability.  The 
Board must rely on the contemporaneous medical evidence only, 
which shows that there was not additional disability.

Even assuming that the veteran's lower back disorder 
underwent an increase in disability during his stay at the VA 
halfway house, there is no medical evidence to show that any 
increase in disability was the result of VA treatment.  The 
medical records show numerous histories of injury to the 
veteran's back.  Private hospital records show injury to the 
veteran's back from a fall six weeks prior to November 1984.  
In February 1992, he gave a history of falling and hurting 
his tailbone area in 1979 while working for the fire 
department.  In an August 1992 pain questionnaire, the 
veteran reported that he was unable to work due to a back 
injury incurred in 1985.  In a January 1993 VA Agent Orange 
examination, he reported a history of exploratory surgery for 
a gunshot wound to the back in 1972.  All of these injuries 
to his back were reported by the veteran to have occurred 
prior to his admission to the halfway house in 1991.  

During his time at the halfway house, the record is no less 
complicated.  Although he claims to have injured his back 
lifting weights, the only record of injury to his back from 
lifting weight is an August 1990 VA outpatient treatment 
record, almost a year before he was admitted to the halfway 
house.  Records during his time in the halfway house in 1991, 
show that continued to lift weights.  He was told on August 
13 not to lift weights for a week following treatment for a 
complaint of left lower quadrant pain, assessed as muscle 
strain.  However, 2 days later he entered into an exercise 
program and was cleared physically for participation with an 
assessment that there were "no physical limitations."  His 
only treatment for back pain during his time in the halfway 
house was on September 23, when he stated that he had been 
playing basketball, and on October 3 for a recurrence of the 
same pain.  It is significant that the treatment notes on 
this date show that there had been "no trauma."  

As noted above, the Board sought the opinion of the VA 
examiner twice in an attempt to resolve the question of the 
origin of the veteran's back disability.  However, the same 
defects in the examiner's statements with regard to whether 
there was additional disability apply as well to the question 
of causation.  There is no evidence in the claims file to 
back up the May 2000 opinion of the examiner that the 
veteran's back disability was a direct result of injury the 
veteran sustained in the VA hospital (halfway house), and 
that this injury was not coincidental, and not preexisting.  
The plain evidence of record contradicts this conclusion.  
There is no record of injury to the veteran's back during his 
stay in the halfway house, and the contemporaneous records of 
his treatment for back pain clearly state that it was not a 
result of trauma.  The only recorded injury to the veteran 
while he was in the halfway house was to the left lower 
quadrant, diagnosed as "muscle strain," which apparently 
resolved without any residuals.  The Board notes with 
interest the examiner's comments that there was most likely 
not sufficient supervision to help the veteran gauge the 
amount of activities that he should engage in.  As there is 
absolutely nothing in the record on which the examiner could 
base this statement, it is illustrative of the purely 
speculative nature of the examiners comments, and cast doubt 
on his other statements of opinion.  Again, the Board must 
conclude that the opinion of the VA examiner, having no basis 
in scientific principles, and contradicted by the evidence of 
record, have no probative value in determining whether the 
veteran injured his back during his treatment at the halfway 
house.  

The Board has considered the veteran's statements made in 
written comments to VA regarding the origin of his back 
disorder, and those told to medical examiners by way of 
relating his own history; however, the veteran's statements 
are not competent to establish entitlement to benefits under 
38 U.S.C.A. § 1151.  In the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA of 2000), 
competent lay evidence is defined as any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a layperson.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R § 3.159(a)(1)).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  See 66 Fed. Reg. at 45,630 (to be codified as 
amended at 38 C.F.R § 3.159(a)(2)).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  While the veteran 
may be competent to state that he injured his back, he is not 
competent to state that this resulted in additional 
disability, or to relate his current back disability to 
injury sustained during his halfway house admission.  The 
diagnosis and etiology of the veteran's back disorder is 
beyond the range and scope of competent lay evidence 
contemplated by the applicable regulations and it is not 
shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence.  

Having determined that there was both no increase in the 
veteran's disability, and no causation shown even assuming 
that such increase in disability were shown, the Board need 
not consider other factors which might preclude his 
entitlement to benefits had these been shown.  These include 
the question of whether his playing basketball and lifting 
weights were "treatment" within the meaning of the 
applicable regulation, and whether the veteran (not VA) was 
at fault in causing any injury through willful misconduct.  
The preponderance of the evidence is against the claim for 
entitlement to benefits under the provision of 38 U.S.C.A. 
§ 1151, and because there is no approximate balance of 
positive and negative evidence, the rule affording the 
veteran the benefit of the doubt does not apply.  38 U.S.C.A. 

§ 5107(b) (West 1991 & Supp. 2001)  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2001).


ORDER

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
for a back disability claimed to have been incurred or 
aggravated as a result of Department of Veterans Affairs (VA) 
medical treatment during a halfway house hospitalization from 
May 22, 1991, to November 5, 1991 is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

